CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated February 20, 2013, on the financial statements of Bridges Investment Fund, Inc. as of December 31, 2012, and for the period indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to Bridges Investment Fund, Inc.’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Cleveland, Ohio April 26, 2013
